Exhibit 10.1

 

SECOND AMENDMENT TO
AMENDED AND RESTATED MASTER LEASE AGREEMENT
(LEASE NO. 3)

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AGREEMENT (LEASE NO.
3) (this "Amendment") is made and entered into as of September 1, 2008 by and
among each of the parties identified on the signature page hereof as a landlord,
as landlord (collectively, "Landlord"), and FIVE STAR QUALITY CARE TRUST, a
Maryland business trust, as tenant ("Tenant").

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Master Lease Agreement (Lease No. 3), dated as of June 30, 2008, as amended by
that certain First Amendment to Amended and Restated Master Lease Agreement
(Lease No. 3), dated as of August 1, 2008 (as so amended, "Lease No. 3"); and

 

WHEREAS, on or about the date hereof, various affiliates of Landlord
(collectively, the "RMI Landlords") have acquired eight senior living facilities
located in State of Indiana (collectively, the "RMI Facilities"); and

 

WHEREAS, Landlord and Tenant would prefer to add the RMI Properties to Lease
No. 3 on the date hereof but it is not feasible to do so because of certain
financing restrictions which currently encumber the RMI Facilities; and

 

WHEREAS, instead of adding the RMI Properties to Lease No. 3 as of the date
hereof, the RMI Landlords are leasing the RMI Facilities to Five Star Quality
Care-RMI, LLC (the "RMI Tenant") pursuant to a separate Master Lease Agreement,
dated as of the date hereof, among the RMI Landlords and the RMI Tenant; and

 

WHEREAS, Landlord and Tenant have agreed to amend Lease No. 3 in certain
respects in order to cause the RMI Facilities to be added to Lease No. 3 as soon
as the applicable financing restrictions are released; and

 

WHEREAS, the RMI Landlords and the RMI Tenant have agreed to join in this
Amendment for the limited purposes of evidencing their consent to this Amendment
and their agreement to add the RMI Facilities to Lease No. 3 as soon as the
applicable financing restrictions are released;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the

 

--------------------------------------------------------------------------------


 

mutual receipt and legal sufficiency of which are hereby acknowledged, Landlord
and Tenant hereby agree that, effective as of the date hereof, Lease No. 3 is
hereby amended as follows:

 

1.           Definition of RMI Lease.  The following new definition for the term
"RMI Lease" is hereby added to Lease No. 3 as a new Section 1.95 immediately
following Section 1.94 thereof:

 

"RMI Lease" shall mean that certain Master Lease Agreement, dated as of
September 1, 2008, by and among SNH RMI Fox Ridge Manor Properties LLC, SNH RMI
Jefferson Manor Properties LLC, SNH RMI McKay Manor Properties LLC, SNH RMI
Northwood Manor Properties LLC, SNH RMI Oak Woods Manor Properties LLC, SNH RMI
Park Square Manor Properties LLC, SNH RMI Smith Farms Manor Properties LLC, SNH
RMI Sycamore Manor Properties LLC, and Five Star Quality Care-RMI, LLC.

 

2.           Definition of RMI Property.  The following new definition for the
term "RMI Property" is hereby added to Lease No. 3 immediately following new
Section 1.95 thereof:

 

"RMI Property" shall mean a "Property," as defined therein, under the RMI Lease.

 

3.           Default under RMI Lease.  The following new Section 12.1(1) is
hereby added to Lease No. 3 immediately following Section 12.1(k) thereof:

 

should there occur an "Event of Default," as defined therein, under the RMI
Lease.

 

4.           Addition of RMI Properties.  The following new Section 23.18 is
hereby added to Lease No. 3 immediately following Section 23.17 thereof:

 

RMI Properties. Landlord and Tenant expressly acknowledge and agree that,
effective automatically upon the release of any RMI Property from the financing
which is secured by such RMI Property, such RMI Property shall be added to and
demised under this Agreement in accordance with the terms and conditions hereof,
the Minimum Rent payable hereunder shall be increased by an amount equal to the
Minimum Rent payable under the RMI Lease with respect to such RMI Property (as
reasonably determined by Landlord and Tenant), and the Additional Rent payable
hereunder

 

- 2 -

--------------------------------------------------------------------------------


 

shall be increased by the Additional Rent payable under the RMI Lease with
respect to such RMI Property. The addition of such RMI Property in accordance
with the terms hereof shall be automatic without any requirement that Landlord
or Tenant take any action or execute any document, instrument, amendment or
confirmation with respect thereto. Notwithstanding the foregoing, Landlord and
Tenant shall execute and deliver such documents, instruments, agreements and
confirmations as the other party shall reasonably request with respect to the
foregoing.

 

6.             Ratification.  As amended hereby, Lease No. 3 is hereby ratified
and confirmed.

 

[Signature Page Follows.]

 

- 3 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument as of the date above first written.

 

 

 

LANDLORD:

 

 

 

SNH SOMERFORD PROPERTIES TRUST,

 

SPTIHS PROPERTIES TRUST, and

 

SPTMNR PROPERTIES TRUST, each a

 

Maryland real estate investment

 

trust

 

 

 

 

 

By:

  /s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President and Chief Operating

 

 

Officer of each of the

 

 

foregoing entities

 

 

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST, a

 

Maryland business trust

 

 

 

 

 

By:

  /s/ Francis R. Murphy III

 

 

Francis R. Murphy III

 

 

Treasurer and Chief Financial

 

 

Officer

 

- 4 -

--------------------------------------------------------------------------------


 

THE RMI LANDLORDS AND THE RMI TENANT HEREBY JOIN IN THE EXECUTION OF THIS
AMENDMENT FOR THE LIMITED PURPOSES OF CONSENTING TO THE TERMS AND CONDITIONS
HEREOF ONCE THE APPLICABLE FINANCING RESTRICTIONS ARE RELEASED WITH RESPECT TO
EACH RMI PROPERTY.

 

RMI OWNERS:

 

SNH RMI FOX RIDGE MANOR PROPERTIES LLC,

SNH RMI JEFFERSON MANOR PROPERTIES LLC,

SNH RMI MCKAY MANOR PROPERTIES LLC,

SNH RMI NORTHWOOD MANOR PROPERTIES LLC,

SNH RMI OAK WOODS MANOR PROPERTIES LLC,

SNH RMI PARK SQUARE MANOR PROPERTIES LLC,

SNH RMI SMITH FARMS MANOR PROPERTIES LLC, and

SNH RMI SYCAMORE MANOR PROPERTIES LLC,

each a Maryland limited liability company

 

By:

  /s/ David J. Hegarty

 

 

David J. Hegarty

 

 

President and Chief Operating Officer

 

 

of each of the foregoing entities

 

 

 

 

RMI OPERATOR:

 

 

 

FIVE STAR QUALITY CARE-RMI, LLC,

 

a Maryland limited liability company

 

 

 

 

 

 

 

By:

  /s/ Francis R. Murphy III

 

 

Francis R. Murphy III

 

 

Treasurer and Chief Financial Officer

 

 

- 5 -

--------------------------------------------------------------------------------